Case 1:19-cv-06189-LDH-RML Document 23-5 Filed 11/17/20 Page 1 of 5 PageID #: 250




                   EXHIBIT D
Case 1:19-cv-06189-LDH-RML Document 23-5 Filed 11/17/20 Page 2 of 5 PageID #: 251




                              CONFIDENTIALITY ORDER
                  It is hereby ordered that the following provisions shall govern claims of
  confidentiality in these proceedings:

  (a) The following documents and information may be designated as “confidential” provided
      such documents are not public and have not previously been disclosed by the producing
      party to anyone except those in its employment or those retained by it [check all that apply]:

            Sensitive Commercial Data, such as confidential or proprietary research, development,
      manufacturing, or commercial or business information, trade secrets, special formulas,
      company security matters, customer lists, financial data, projected sales data, production
      data, matters relating to mergers and acquisitions, and pricing data.

           Sensitive Personal Data, such as personal identifiers, financial information, tax
      records, and employer personnel records.

            Medical and Legal Records, including medical files and reports.

            Non-public criminal history.

  (b) If any party believes a document not described in the above paragraph should nevertheless
      be considered confidential, it may make application to the Court. Such application shall only
      be granted for good cause shown.

  (c) An attorney for the producing party may designate documents or parts thereof as
      confidential by stamping the word “confidential” on each page.

      If such information is provided in an answer to an interrogatory, the attorney may separately
      append the information to the main body of the interrogatory responses, mark such
      appendices ‘confidential,’ and incorporate by reference the appended material into the
      responses.

      At the time of a deposition or within 10 days after receipt of the deposition transcript, a
      party may designate as confidential specific portions of the transcript which contain
      confidential matters under the standards set forth in paragraph (a) above. This designation
      shall be in writing and served upon all counsel. No objection shall be interposed at
      deposition that an answer would elicit confidential information. Transcripts will be
      treated as confidential for this 10-day period. Any portions of a transcript designated
      confidential shall thereafter be treated as confidential in accordance with this order. The
      confidential portion of the transcript and any exhibits referenced solely therein shall be
      bound in a separate volume and marked “Confidential Information” by the reporter.




                                                   1
Case 1:19-cv-06189-LDH-RML Document 23-5 Filed 11/17/20 Page 3 of 5 PageID #: 252



  (d) Documents designated “confidential” shall be shown only to the attorneys, parties, experts,
      actual or proposed witnesses, court personnel and other persons necessary to review the
      documents for the prosecution or defense of this lawsuit. Each person who is permitted to
      see confidential documents shall first be shown a copy of this order and shall further be
      advised of the obligation to honor the confidential designation. Before confidential
      documents are shown to experts, actual witnesses, or proposed witnesses, each person must
      agree to be bound by this order by signing a document substantially in the form of Exhibit A.
      If such person refuses to sign a document substantially in the form of Exhibit A, the party desiring to
      disclose the confidential information may seek appropriate relief from the Court. The parties agree
      that any discovery material produced in this litigation and designated as confidential or for attorney’s
      eyes only may only be used in connection with this litigation, and litigation that is substantially
      related to this action. Such related litigation includes the parallel proceedings currently pending in
      the Dutch courts involving the same accused footwear and trade dress as in this case.

  (e) Review of the confidential documents and information by counsel, experts, or consultants
      for the litigants in the litigation shall not waive the confidentiality of the documents or
      objections to production.

  (f) The inadvertent, unintentional, or in camera disclosure of a confidential document and
      information shall not generally be deemed a waiver, in whole or in part, of any party’s
      claims of confidentiality. If at any time prior to trial, a producing party realizes that some
      portion(s) of the discovery material that the party produced should be designated as
      “confidential,” the party may so designate by apprising all parties in writing, and providing
      that the material has not already been published or otherwise disclosed, such portion(s) shall
      thereafter be treated as confidential under this order.

  (g) If a party believes that a document designated or sought to be designated confidential by the
      producing party does not warrant such designation, the party shall first make a good-faith
      effort to resolve such a dispute with opposing counsel. In the event that such a dispute
      cannot be resolved by the parties, either party may apply to the Court for a determination as
      to whether the designation is appropriate. The burden rests on the party seeking
      confidentiality to demonstrate that such designation is proper.

  (h) If any court filing incorporates confidential material or would reveal its contents, the
      portions of such filing shall be delivered to the Court in a sealed envelope prominently
      bearing the caption of this action and the label “Confidential. Filed Under Seal.” Counsel
      shall file under seal those and only those specific documents and that deposition testimony
      designated confidential, and only those specific portions of briefs, applications, and other
      filings that contain verbatim confidential data, or that set forth the substance of such
      confidential information, unless independent good cause is demonstrated.
  (i) Within a reasonable period after the conclusion of the litigation, all confidential
      material shall be returned to the respective producing parties or destroyed by the
      recipients.



                                                      2
Case 1:19-cv-06189-LDH-RML Document 23-5 Filed 11/17/20 Page 4 of 5 PageID #: 253



  (j) In any application to the Court referred to or permitted by this Order, the Court may
      exercise discretion in determining whether the prevailing party in such a dispute may
      recover the costs incurred by it and, if so, the amount to be awarded.

  (k) This Court shall retain jurisdiction over all persons subject to this Order to the extent
      necessary to enforce any obligations arising hereunder.



  DATED:                                                Counsel for



  DATED:                                                Counsel for



  DATED:                                                Counsel for



  DATED:                                                Counsel for



  DATED:

                                                        ROBERT M. LEVY
                                                        United States Magistrate Judge




                                                    3
Case 1:19-cv-06189-LDH-RML Document 23-5 Filed 11/17/20 Page 5 of 5 PageID #: 254




                                            EXHIBIT A
                I have been informed by counsel that certain documents or information to be
  disclosed to me in connection with the matter entitled                                      , case
  number                   , have been designated as confidential. I have been informed that such
  documents or information labeled “confidential” are confidential by Order of the Court.
                  I hereby agree that I will not disclose any information contained in such
  documents to any other person. I further agree not to use any such information for any purpose
  other than this litigation.


  Print Name:
  Sign Name:
  Dated:


  Signed in the presence of:
                                                      (Attorney)




                                                  4
